DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s response after final of October 29, 2021.  Claims 1-3 and 6-25 stand rejected.  Clams 4-5 have been cancelled.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues, “Thus, it is submitted that Sullivan US '447 and Wensley et al. US '496 merely disclose controlling based on a user's inhalation, but fail to disclose or suggest the claimed feature of the present invention (e.g., controlling the air flow rate ratio based on the amount of the aerosol generated).”
Examiner asserts that the cited quotation from Sullivan ¶112 in fact discloses the amount of aerosol generated
On the other hand, current and voltage actuation may be initiated automatically in response to a user drawing breath through the device, such as by a sensor (not shown) in line with fluid flow through the device detecting a fluid velocity, volumetric or mass flow rate, or pressure drop at or above a preset threshold, in response to which a control component causes the current and voltage to be delivered. Preferably, the sensor actuates the electrical current flow under a pressure drop that may be comfortably generated by a user drawing breath through the device.

Sullivan discloses a sensor which is activated upon the user inhaling.  Though this may be when the sensor is activated, the sensor is capable of detecting a volumetric or mass flow 
Regarding Claim 8, Applicant argues, “the invention recited in claim 8 does not relate to adjusting ratios (air flow rate ratio). Claim 8 sets forth ‘control the amount of the aerosol to be generated in the atomizing section by controlling operation of the atomizing section based on the ratio between the airflow rate of the first flow path and the airflow rate of the second flow path.’   Thus, the claimed controlling in claim 8 is directed to the amount of aerosol generated, rather than to the ratios (air flow rate ratio) as alleged in the Office Action.  Further, if the ratios were adjusted (controlled), as alleged in the Office Action, it would be a logical consequence that such adjustment cannot be based on the ratios (i.e., the ratios cannot be adjusted based on the ratios). In contrast, claim 8 recites the claimed "controlling" is conducted based on the air flow rate ratio.”
Sullivan does disclose that the user can control the amount of aerosol and an automatic controller that senses flow rate changes through sensors (¶111-114).  Wensley teaches that the airflow regulator can change directions based on algorithms or to regulate dosing (¶16).  Wensley further teaches that controlling this flow is importation to reduce the users dependence on nicotine (¶3-¶5).  Therefore, the amount of aerosol is being controlled based on flows.  In an aerosol generating device, the airflows contain aerosolized air.  Therefore controlling airflows controls the amount of aerosol generated.    
With respect to, “ratios cannot be adjusted based on ratios”, the actual ratio and valves controlling the ratio can be adjusted to meet a target ratio or desired amount of aerosol to be consumed as targeted in Wensley (¶3-¶5 and ¶16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747